Citation Nr: 1625237	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran completed active duty for training (ACDUTRA) from August 25, 1987 to January 22, 1988.  She also served on active duty from December 1988 to January 1991.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2011, on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2011, the Board granted the Veteran's petitions to reopen claims for service connection for a left knee disability and a right foot injury.  The Board also remanded those underlying claims, as well as a claim for service connection for a low back disability, for further development.  The Board again remanded the claims for service connection for a left knee disability, a right foot injury, and a low back disability in April 2014.  

In August 2007, the Veteran testified before a Decision Review Officer at the RO.  In July 2010, she testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.

The issue of entitlement to entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's low back disability is not related to active service.

2.  The preponderance of the evidence shows the Veteran's left knee disability is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing her claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a September 2006 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records (STRs), VA treatment records, records provided by the Social Security Administration (SSA) and several VA examination reports.  The Board notes that STRs from the Veteran's period of National Guard service from 1991 to 1995 are not of record; however, these records were requested in a previous Board remand.  The RO made requests regarding these records, determined that they were unavailable, and notified the Veteran as such, affording her the opportunity to submit those records herself.  The Board also notes that treatment notes regarding a 1996 motor vehicle accident are also not of record.  However, the RO has requested on multiple occasions that the Veteran identify all relevant providers and authorize the release of any pertinent medical records.  The Veteran has not provided the necessary identifying information to obtain these records.  The Board emphasizes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.

The Veteran was afforded pertinent VA spine examinations in June 2006, December 2006, and October 2011.  She was also afforded VA examinations for her knee in October 2011.  

In July 2010, the Veteran was afforded a hearing before the undersigned VLJ in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the July 2010 Board hearing, the VLJ asked specific questions directed at identifying whether the Veteran could meet the criteria for entitlement to service connection for her claimed lower back, right foot, and left knee disabilities. 

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis - Low Back

As an initial matter, the Veteran has a currently diagnosed low back disability of degenerative disc disease.  See October 2011 VA examination report.  As such, the first element of service connection, current disability, is established.   However, the Board finds as a preliminary matter that entitlement to presumptive service connection for degenerative disc disease as chronic conditions under 38 C.F.R. 
§ 3.309(a) is not warranted, as there is no evidence of degenerative arthritis within the first year after discharge from service.  Instead, imaging did not show degenerative changes in the Veteran's lower back until 2006.  

The record also reflects in-service treatment for her low back.  The entry examinations in June 1987 and December 1988 reflect no lower back issues.  The record does not contain separation examinations for either period of service.  There is an undated waiver of the right to a separation medical examination of record.  

An STR from September 1987 reflects the Veteran was complaining of back and scapular pain along with flu symptoms and loss of appetite for the previous four days.  She reported to the provider that she had done pushups with her ruck sack on and soon after began experiencing back pain.  The provider noted that her ambulation was guarded; she had slight kyphotic posturing, some tenderness on palpation, and reduction in range of motion.  There were no obvious muscle spasms palpated; the Veteran was holding her neck slightly stiff.  The provider recommended three days of profile.  

An STR from June 1989 reflects the Veteran was complaining of low back pain for one day; she stated the injury occurred while running track.  The Veteran reported discomfort when breathing and bending and slight discomfort while walking.  The assessment was muscle spasm.  

An April 1990 STR reflects the Veteran sought treatment for a back injury for the previous two days; she was specifically complaining of muscle spasms in the neck and low back.  The pain was constant but hurt more when bending.  The assessment was muscle spasms.  Two days later in April 1990, the Veteran sought a follow up regarding back problems.  The Veteran reported pain at the left base of the neck and the scapular area that started after heaving lifting.  The provider noted good mobility and assessed the condition as a minor strain of the left trapezius muscle.  

As the Veteran was treated for back complaints in service, the second element of service connection is established.  The only remaining element of service connection is a connection, or nexus, between the Veteran's current diagnosis and service.  

There are two medical opinions against the claim.  Specifically, the Veteran received a VA spine examination in June 2006.  The examination report reflects that x-rays from February 2006 were unremarkable, and x-rays of the lumbar and cervical spine in May 2006 showed tiny spurs at C4 through C6 without significant disc space narrowing.  The examiner's impression was neck pain and low back pain with a normal physical examination; no diagnosis was provided.  The examiner specifically stated that the examination was entirely normal with excessive non-organic Waddell's signs noted through the exam suggesting malingering.  The June 2006 examiner further stated that the Veteran did not give full effort during the exam, but was able to bend without any difficulty when putting on her shoes and socks.  The examiner then provided a negative nexus opinion, stating the Veteran's subjective complaints of neck and back pain were not related to service and her original low back pain in service had resolved without any sequelae.  In support of this opinion, the examiner noted that the examination was completely normal, the x-rays were of no assistance, and despite the Veteran's assertions to the contrary, there was no evidence of ongoing treatment for the low back since 2004.  The Board notes, however, that the examiner was not able to review all of the Veteran's VA treatment records at that time.

The Veteran was afforded another VA spine examination in October 2011.  The Veteran again reiterated that she hurt her back during basic training in 1987.  The examiner noted there was no documentation of this injury in the Veteran's STRs.  The examiner further noted that no back abnormality was noted on the Veteran's subsequent entrance examination in December 1988.  The Veteran reported that she started seeing a chiropractor in approximately 1997; these treatment notes were not and are not of record.  The examiner provided a negative nexus opinion, noting the Veteran's in-service back issues were acute and resolved within a few days and there was no evidence of a chronic low back problem in service.  The examiner further noted there was no documentation of any chronic back problems for many years post-service.

There is no competent opinion of record to the contrary.  Regarding the Veteran's lay assertions, she is not competent to opine on the etiology of her spinal arthritis, a matter that requires medical expertise.  However, she is competent to report symptoms such as back pain occurring in and continuously since service.  The Board finds that her assertions in this regard are not credible.  Her statements relating her back problems to service have not been consistent.  For example, in numerous statements she reported that she hurt her back in 1987 in basic training.  In December 2011, she reported that she injured her back in service from carrying too much in her pack while walking distances.  She reported to SSA that her back started bothering her in 1992.  She reported in her Board hearing and some medical records that she injured her back after falling on a stump during service.  A June 2006 treatment note reflects the Veteran reported back pain beginning approximately in 1996, around the time of a post-service motor vehicle accident.  
Other medical evidence of record calls the Veteran's credibility into question.  The June 2006 VA spine examiner noted the Veteran had numerous nonorganic Waddell's signs and she did not give full effort in examination.  A September 2006 VA treatment note states the Veteran was a poor historian.  Another September 2006 VA treatment note two days later indicates the Veteran provided inconsistent statements during the course of treatment.  An October 2006 VA treatment note reflects the Veteran was confronted by medical staff for feigning symptoms only when staff was in her hospital room, but acting normal when she thought she was alone.  Another October 2006 treatment note reflects the Veteran denied recent substance abuse, but was subsequently confronted with a positive test.  A December 2006 VA psychiatric note indicates the Veteran was denied a change in providers because she had provided conflicting accounts of her mental health and substance abuse histories.  A VA treatment note from August 2007 reflects the Veteran's subjective complaints of pain at a ten out of ten did not align with observation, which showed her resting comfortably.  In June 2014, the Veteran told her medical provider her last substance use was in 2010; however, she had a positive drug test in 2013.  

As such, given these inconsistencies in the Veteran's statements, the Board finds her to be a wholly unreliable historian; and, given that her current statements were made in the context of seeking monetary benefits, they are afforded very little probative weight in this case, particularly when contradicted by contemporaneous evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).

The Board also emphasizes that while the Veteran filed several claims for service connection after separation from service in 1991, she did not file a claim regarding her low back at that time.  Additionally, there is no indication of any post-service back problems for five years after service, and those complaints were made in relation to a motor vehicle accident.  Accordingly, the nexus element is not established, to include on the basis of a continuity of symptomatology.  

In conclusion, based on the totality of the record, the evidence weighing against the claim carries far more probative value and credibility than the evidence in favor of the claim.  For these reasons, the preponderance of the evidence is against the claim and service connection for a low back disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Analysis - Left Knee

As an initial matter, the Veteran has a current diagnosis of age-related osteoarthritis of both knees, satisfying the first element of service connection.  See October 2011 VA examination report.  However, presumptive service connection for arthritis under 38 C.F.R. § 3.309(a) is not warranted, as there is no evidence of degenerative arthritis within the first year after discharge from service.  Instead, imaging did not show degenerative changes in the Veteran's left knee until 2011.  

The second element of service connection has also been met, as she also received in-service treatment for her left knee.  The entry examinations in June 1987 and December 1988 reflect no knee issues.  As noted above, the record does not contain separation examinations for either period of service.  

STRs from January 1988 reflect the Veteran fell and hurt her left knee and lower leg.  There was slight tenderness noted on the front of the knee.  An x-ray was taken of the left knee, lower leg, and ankle; no break or dislocation was noted.  An STR from two days later indicates she was diagnosed with a sprained left knee and given crutches.  STRs do not reflect further treatment until June 1988, when the Veteran complained of left knee pain after colliding with another player while engaging in recreation when she landed on her left knee.  She was unable to flex the knee due to pain.  There was no follow-up treatment. 

STRs from July 1989 reflect the Veteran was complaining of left knee pain; she stated the injury occurred while running track and/or doing the long jump.  The provider noted no inflammation and no tenderness to palpation of the knee.  The Veteran reported discomfort when breathing and bending and slight discomfort while walking.  She also reported knee pain, a feeling of the knee giving out, clicking below the patella, and pain with weight bearing.  She reported no prior injury to the knee.  There was no effusion, no patellar compression, negative anterior drawer test, a negative Lackman test, positive joint line tenderness, positive lateral laxity of Varus stress, negative medial laxity, and an unremarkable x-ray.  The assessment was a partial LCL tear or an LCL strain.  See also August 1989 STRs.  STRs show the Veteran sought follow-up treatment several times over the following couple of weeks.  The Veteran reported her knee was placed in a splint for two months after this injury.  See October 2011 VA knee examination.

Regarding the final element of service connection, or nexus, the Veteran received a VA knee examination in October 2011, in which she reported that she initially injured the knee during service while doing the long jump.  The examiner reviewed the Veteran's claims file, interviewed her, and performed a physical examination.  Ultimately, the examiner opined that the Veteran's in-service left knee injury resolved without ongoing problems and was not connected to her current complaints.  In support of this conclusion, the examiner noted that the Veteran's VA examination in 1991 showed a normal left knee with full range of motion and no instability with normal x-ray.  There was also no evidence of ongoing treatment for the left knee and x-rays in 2006 showed the knee was normal.  The examiner stated that LCL injuries such as the Veteran sustained in service typically resolve after several months and surgical treatment is often not required for full recovery.  The examiner further stated that physical examination did not reveal any instability or observable left knee disability.  The examination report further notes that by October 2011, x-rays showed minor early osteoarthritis in both knees, and the examiner indicated this was an incidental finding likely due to normal aging.  Moreover, the examiner stated that the Veteran's complaints of pain radiating into her left leg were attributable to her non-service-connected low back disability and not the in-service left LCL injury.  

There is no competent opinion of record to the contrary.  Regarding the Veteran's lay assertions, she is not competent to opine on the etiology of her left knee osteoarthritis, a matter that requires medical expertise.  To the extent she is competent to report recurring left knee swelling and pain since service, her statements are inconsistent with the remainder of the evidence of record, particularly the March 1991 VA examination that was normal as to the left knee, X-rays in 2006 that were negative, and a lack of specific post-service left knee complaints until 2013.  Additionally, as detailed above, the Board does not find the Veteran to be a reliable historian in terms of reported symptomatology.  Thus, the nexus element cannot be established, to include on the basis of a continuity of symptomatology.  

In conclusion, based on the totality of the record, the evidence weighing against the claim carries far more probative value and credibility than the evidence in favor of the claim.  For these reasons, the preponderance of the evidence is against the claim and service connection for a left knee disability is not warranted. As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran received a VA examination in regard to her right foot claim in October 2011.  Although the examiner initially indicated there was no diagnosis of a right foot disability, he later indicated that the Veteran's complaints of pain along the medial aspect of the foot and loss of sensation in both feet were likely sensory peripheral neuropathy.  The examiner further opined that this peripheral neuropathy was likely due to the Veteran's insulin dependent type II diabetes mellitus, and was "not likely due to the service."  No rationale was provided for the latter conclusion.  As such, an addendum opinion is necessary.

Updated VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then obtain an addendum opinion regarding the etiology of the Veteran's right foot disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

After reviewing the claims file, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any current right foot disability, including sensory peripheral neuropathy as diagnosed during the October 2011 VA examination, had its onset in or is otherwise the result of service, to include as a result of documented treatment for right foot and toe problems therein.

A robust rationale must be provided for any opinion rendered. 

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


